Citation Nr: 1203028	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1986 to May 1992.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a zero or noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  The Veteran disagreed and perfected an appeal.  


FINDING OF FACT

The Veteran has Level I hearing loss in the right ear and the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hearing loss has gotten worse and that he should be compensated for his hearing loss disability. The Board will address preliminary matters and then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was informed in a January 2009 letter from the RO that in order to substantiate a claim for an increased disability rating the evidence must show that his service-connected disability had gotten worse.  In addition, the Veteran was informed that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was informed that if a medical examination was required to adjudicate his claim, one would be provided for him.  Finally, the Veteran was informed of how VA determines a disability rating and an effective date.  The Veteran was further informed of the specific rating criteria for hearing loss in a letter dated March 2009.

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  The Veteran was also afforded VA audiological examinations in January 2009 and March 2010.  There is no evidence indicating that there has been a material change in the severity of the service-connected hearing loss since the Veteran was last examined in 2010.  38 C.F.R. § 3.327(a).  The examinations are predicated on an interview with the Veteran and an examination, including audiological testing, of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The audiologist determined the puretone thresholds at each of the requisite frequencies and also the speech discrimination scores as required by 38 C.F.R. § 4.85.  The examiners also included information concerning the effect of the disability on the Veteran's occupation and usual daily activities.  Although the examiners did not have access to the claims folder, the Board nevertheless finds the examination reports adequate as they were premised on an interview with the Veteran, an audiological examination and as sufficient information was provided concerning the Veteran's hearing acuity that the Board can render an informed determination.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Veteran's bilateral hearing loss is rated zero percent disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's bilateral hearing loss is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] (2011).  Diagnostic Code 6100 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the primary diagnosed disability in the Veteran's case (bilateral hearing loss).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  

The Veteran seeks entitlement to a higher disability rating for his service-connected bilateral hearing loss, which is currently evaluated as noncompensably disabling.  As indicated above, the resolution of this issue involves determining the level of hearing acuity in each ear.

The pertinent evidence consists of two VA audiological examinations and two private examinations.  The first VA examination, conducted in January 2009, revealed the following puretone thresholds:  




HERTZ


1000
2000
3000
4000
RIGHT
30
40
35
45
LEFT
35
30
40
50

The average decibel loss for the right ear was 37.5 and the average decibel loss for the left ear was 38.75.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  

Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  This results in a noncompensable or zero percent disability rating under Table VII.  The January 2009 examination results do not demonstrate exceptional patterns of hearing impairment requiring consideration under 38 C.F.R. § 4.86.  

Similarly, the second VA examination audiometric results of a March 2010 hearing examination also do not provide a basis for a compensable disability rating.  Those results showed:




HERTZ


1000
2000
3000
4000
RIGHT
25
40
35
45
LEFT
25
35
40
45

The average decibel loss for both ears was 36.25 and speech audiometry revealed speech recognition ability of 96 percent in both ears.  

Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level I in the left ear.  This results in a noncompensable or zero percent disability rating under Table VII.  The March 2010 examination results also do not demonstrate exceptional patterns of hearing impairment requiring consideration under 38 C.F.R. § 4.86.  

The Veteran also submitted hearing test results from a March 2009 hearing test performed at a Sears hearing center.  The hearing test results are not in the format of VA test results, but appear to show the following:




HERTZ


1000
2000
3000
4000
RIGHT
70
80
85
100
LEFT
90
90
90
100

There is a handwritten note that states that the "test was stopped due to rapid loss as compared to test dated 1/20/09."  The Board notes that the January 2009 VA test results reported above were obtained on January 20, 2009.  In addition, speech discrimination scores were not provided and there was no certification by the examiner that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores.  See 38 C.F.R. § 4.85(c).  While the puretone threshold at each of the four frequencies is above 55, the Board finds that the VA examination reports are entitled to greater probative weight than the private results.  The two VA examination reports within approximately 13 months of each other both show Level I hearing loss in the right ear and the left ear.  This is not a situation where there is a prolonged adjudication period nor has the Veteran not reported fluctuating hearing loss.  See Fenderson v. West, 12 Vet. App. 119 (1999) (noting that staged ratings may be assigned).  Here, within approximately 13 months there are two VA examination reports, which are adequate and therefore entitled to great probative weight, which show Level I hearing loss in both ears.  There is also a March 2009 private report which shows significantly greater hearing loss.  Ultimately, the Board finds that the two VA reports, which both show Level I hearing loss, outweigh the March 2009 private report.     

An August 2009 hearing test performed at the Bay Area Better Hearing facility were also not in the format of VA test results, but show approximately the following:




HERTZ


1000
2000
3000
4000
RIGHT
60
65
n/a
70
LEFT
70
85
n/a 
85

Speech discrimination testing appears to be 96% for the right ear and 92% for the left ear.  However, test results at 3000 Hertz were not reported by the examiner, and accordingly, these results cannot be used for evaluation purposes.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Upon comparing the January 2009 VA test results with the March 2009 results, the March 2009 results are more than twice as severe.  The Board also notes that there is no notation of any statement made by the Veteran regarding a sudden and severe loss of hearing that occurred in between the March 2009 and January 2009 tests.  For those reasons, the Board finds that the probative value of the March 2009 hearing test is marginal and outweighed by the two VA examinations.

The Board notes that the Veteran reported in his claim for an increased rating that his hearing has gotten worse over time and also observes that he is competent as a lay witness to state what hearing symptoms he currently experiences.  See, for example, Jandreau v. Nicholson, 492 F.3d 1372 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Having a loss of hearing acuity is required for service-connection, and the Board does not doubt that the Veteran has problems hearing.  The Board, however, must adjudicate this claim by mechanically applying the schedular criteria.   See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   Furthermore, while the Veteran is competent to report that he experiences hearing loss, he is not competent to quantify the extent of the hearing loss in terms of decibels.  

In summary, based on the review of the entire record, the Board concludes that the criteria for a compensable disability rating for the Veteran's bilateral hearing loss have not been met.

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The Court further found that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occcurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The record shows that the Veteran's most recent claim for an increased disability rating was received by VA on December 22, 2008.  In this case, therefore, the relevant time period is from December 22, 2007, to the present and the question is whether any different rating should be assigned for any of the Veteran's hearing loss during that period.  

In this case, the medical evidence of record has been reviewed and, as discussed above, reveals that the Veteran's service-connected hearing loss has not changed appreciably during the period of time covered by this claim.  In sum, the Board has found the VA examinations most probative regarding the level of hearing loss demonstrated by the Veteran.  Accordingly, the Board finds that a compensable disability rating is not warranted for any period of time that is covered by this claim.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  During the 2009 examination, the Veteran reported that he had significant difficulty hearing and understanding conversation which caused him problems at work.  The examiner determined that the disability had no significant effects on his occupation but that he had some difficulty hearing conversation in background noise.  The 2010 examiner determined that the disability had no significant effects on the Veteran's occupation.  The Veteran has not reported to VA that there was any prejudice caused by a deficiency in any VA examination.  

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court held in Thun v. Peake, 22 Vet. App, 111 (2008), that the Board must apply a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral hearing disability.  The evidence shows that the Veteran's hearing loss makes it somewhat difficult for the Veteran to hear conversation in background noise, however, the rating criteria contemplate such difficulty hearing.  The evidence fails to demonstrate that the symptomatology of the hearing loss is of such an extent that application of the ratings schedule would not be appropriate.  The examiner who conducted the most recent VA examination found that the Veteran's hearing loss was normal-to-mild.  In addition, both examiners found that there was no significant effect on his employment.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


